Title: Statement of Account with Meriwether Lewis, 21 November 1802
From: Lewis, Meriwether
To: Jefferson, Thomas


          
            
              Dr.
               Thos. Jefferson in Act.
              
              
              
              with
              M. Lewis
             
              6th.
            
            
              1802.
              
              £
              s
              d
              1802
              
              £.
              s
              d.
            
            
              Nov. 17th.
               To ferriage at Georgetown
              
              6
              
              Nov.16th.
              By Cash of  Mr. Barnes
              12
              0
              0
            
            
              
               To Bill at Fairfax C.H.
              
              10
              6
              
              
              
              
              
            
            
              18th.
               do. do. at Brown’s
              1
              7
              
              
              
              
              
              
            
            
              
               do. do. at Elk-run Cch.
              
              10
              6
              
              
              
              
              
            
            
              19th.
              
                
                  
                    do. do at Herring’s  including Mr. Eppes’s bill
                    }
                  
                
              
              2
              15
              6
              
              
              
              
              
            
            
            
              
               do. do. at Elk-run Cch.
              
              7
              6
              
              
              
              
              
            
            
              20th.
               do. do. at Browns
              2
              11
              3
              
              
              
              
              
            
            
              
               do. do. at Fairfax C.H.
              
              6
              
              
              
              
              
              
            
            
              21st.
               do. do. at Colo. Ren’s
              2
              13
              9
              
              
              
              
              
            
            
              
               do. ferriage at Georgetown
              
              7
              6
              
              
              
              
              
            
            
              
               do. ferryman at do.
              
              1
              6
              
              
              
              
              
            
            
              
               To. Cash herewith returned
              
              3
              
              
              
              
              
              
            
            
              
               £
              12
              0
              0
              
               £
              12
              0
              0
            
            
              
              or Dollars
              40
               
               
              
              or Dollars.
              40
              0
              0
            
          
          
            E.E. M. Lewis
          
        